8
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .This office action is a response to an application filed 03/25/2019 wherein claims 1 – 20 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. Applicant Asserts:  Neither Baxley nor Nowicki teaches using an RF-based latent space representation as a unique signature to identify a wireless client. Even if combined, Baxley and Nowicki still cannot be reasonably construed as teaching the claimed feature above. …Nowicki, in other words, utilizes deep learning expressly for the purpose of “indoor localization” to learn a latent space representation that identifies a floor and a building—not an identity of a wireless client in a network. Therefore, neither Nowicki nor Baxley teaches using an RF-based latent space representation as a unique signature to identify a wireless client, as presently 5fclaimed.
Examiner Response: The Examiner having considered applicant representative remarks and arguments of 07/13/20201 interview is not persuaded that Norwicki latent space representation for unique identification of a object would not be obvious to apply to the present application.  The Examiner understands applicant position. However, the feature that uniquely identifies the user in the instant claims is same feature used to uniquely identify the building.  That feature .

                             
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 7, 9 – 16,  and 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxley et al. US 20160127931, hereafter referred to as Baxley, in view of Nowicki; Michal et al, Low-effort place recognition with WiFi fingerprints using deep learning, Copyright 2017 by National Science Centre, hereafter referred to as Nowicki. 

        As to claim 1, Baxley teaches a method - Baxley [0018] FIG. 9 is a block flow diagram depicting a method for signal analysis to support electromagnetic signature analysis and threat detection) comprising:
   obtaining, by a device, radio frequency (RF) characteristic data for a wireless client - Baxley [0220] In block 925, the signal analysis system 130 can receive signal feature vectors. The signal feature vectors may be used in detecting, classifying, and mitigating wireless attacks against one or more wireless devices 110. BRI, the claimed ‘(RF) characteristic data’ is taught by Baxley as ‘signal feature vectors’ of which one feature would include the Received Signal Strength indicator (RSSI) of Baxley taught at least at  [0196] whereas the claimed ‘wireless client’ is taught by Baxley as wireless device 110);
inputting, by the device, the RF characteristic data for the wireless client - Baxley [0221] In block 930 the signal analysis system 130 can aggregate and further refine feature vectors…attributes may be added or subtracted from the feature vector, further refining the attributes of the particular signal to better identify and/or classify the contents of the signal. BRI, the claimed ‘obtaining’ is taught by Baxley as ‘can receive’ to a deep learning-based encoder - Baxley [0202] The behavior engine 740 may apply rules, models, or algorithms on presence, location, and time series data to identify normal and abnormal behaviors. The behavior engine 740 may utilize machine-learning algorithms to identify the electromagnetic persona and/or super-persona behaviors of various electromagnetic personas and super-personas associated with various entities being monitored and/or localized over time and space.  BAXLEY DOES NOT TEACH learning, by the device, a latent space representation of the RF characteristic data from the encoder HOWEVER IN AN ANALAGOUS ART DIRECTED TO SOLVING THE SAME PROBLEM OF IDENTIFYING RF SIGNAL CHARACTERISTICS NOWICKI TEACHES
   learning, by the device, a latent space representation of the RF characteristic data from the encoder – Nowicki [page 4, 2nd paragraph] Each WiFi scan contains the signal strength measurements for APs available in its vicinity, but only a subset of a total number of networks in the environment are observed. Stacked autoencoders (SAE) are parts of the deep network used to reduce the dimensionality of the input data by learning the reduced representation of the original data during unsupervised training. …The SAE is learned during unsupervised training and the goal is to train the pair encoder-decoder to achieve the same information at the output as it was provided as input. Due to the fact that the dimensionality of the layer between encoder and decoder is smaller than the size of the input vector, the network has to learn the reduced representation of information provided at the input.  BRI, the claimed ‘device’ is taught by Nowicki as ‘stacked autoencoders’ whereas the claimed ‘‘latent space  claimed ‘RF characteristic’ is taught by Nowicki as ‘signal strength’); and
    using, by the device, the learned latent space representation as a unique signature to identify the wireless client in a wireless network - Nowicki [column 8, 1st paragraph]…we decided to utilize SAE to efficiently reduce the dimensionality of input vector from 520 networks to 256, 128 and 64 features in different scenarios. The SAE part was then connected to typical classifier part. The proposed architecture still yields of around 99% of correct recognitions on validation dataset but allowed to increase the correct recognition rate on testing samples up to 91%. BRI,  the claimed ‘device’ is taught by Nowicki as ‘SAE’ the claimed ‘unique signature’ is taught by Nowicki as ‘correct recognitions’ because the classifier identifies the user based on the user’s device signal strength learned in the latent space and sent to the classifier. To provide the stacked autoencoder of  Baxley into his analysis engine would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Nowicki, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. deep learning machines or autoencoders) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the stacked autoencoder used in Nowicki would allow the analysis engine of Baxley to efficiently identify the RF signature of the client as provided by the autoencoder of Nowicki).  


   As to claim 2, the combination of Baxley and Nowicki teaches the method as in claim 1, further comprising:
using the unique signature to verify a device type claim made by a wireless client in the wireless network – Baxley [0196] The electromagnetic persona engine 720 may also use relative received signal strength information to group (or not group) certain radio signals as part of the same physical instance of a wireless device 110. BRI, the claimed ‘unique signature’ is taught by Baxley as ‘information’ whereas the claimed ‘type’ is taught by Baxley as ‘group’).

    As to claim 3, the combination of Baxley and Nowicki teaches the method as in claim 1, further comprising:
    applying a security policy to the wireless client, based on the identification of the wireless client in the wireless network – Baxley [0183] an enterprise such as an investment bank may have a policy that personnel who work in certain fields, such as equities research, should not be allowed access to personnel who work in other fields, such as investment banking. The system may allow detection of persons in controlled or monitored areas based at least in part on their electromagnetic fingerprint. BRI, the claimed ‘applying’ is taught by Baxley as ‘allow detection’ which can only happen if a security policy is applied to signal access to other fields).

    As to claim 4, the combination of Baxley and Nowicki teaches the method as in claim 1, wherein the RF characteristic data for the wireless client
    comprises one or more of: a media access control (MAC) randomization pattern, a maximum aggregated MAC service data unit (AMSDU), MAC protocol data unit (MPDU) density support, bandwidths supported by the client, or an indication of dual band support – Baxley [0255] In block 1240, radio frequency personas may be identified based upon wireless modalities known to be associated with autonomous or remote-controlled vehicles. These modalities may include, among others, protocols supporting command and control communications and video backhaul channels. BRI, the claimed ‘dual band support’ is taught by Baxley as ‘backhaul channels’ because the device contains at least the command and control and video backhaul channels that constitute at least two bands).

   As to claim 5, the combination of Baxley and Nowicki teaches the method as in claim 1, wherein the encoder is part of a deep learning-based autoencoder – Nowicki [page 4, Figure 1] Fig. 1. Stacked autoencoder (SAE) used in DNN to determine floor and building. The input to SAE are signal strengths detected in a scan with one value for each network visible in the training database.  BRI, the determined floor and building environment of the user device within the network for location services.  The claimed ‘deep learning-based autoencoder’ is taught by Nowicki as ‘used in’ because the two functions Stacked Autoencoder and Deep-Learning Neural Network (DNN) are the combined components.  Here, the rationale to combine Baxley with Nowicki in claim 1 is set forth here in claim 5.

   As to claim 6, the combination of Baxley and Nowicki teaches the method as in claim 1, wherein the RF characteristic data comprises a scanning  and probing pattern used by the wireless client for network discovery  – Baxley [0262] …Asset discovery may involve active or passive scanning of the electromagnetic environment to find applicable wireless devices 110.  BRI, the claimed ‘probe’ is taught by Baxley as ‘discovery’ because a probe is an active scan).

    As to claim 7, the combination of Baxley and Nowicki teaches the method as in claim 1, wherein the RF characteristic data comprises one or more of: a beamforming capability of the client, a physical layer (PHY) rate used by the client, a scrambler seed pattern of the client, or spatial stream information for the client - Baxley [0103]The signal decoder module 440 can decode information features by identifying a corresponding physical layer template or signature from the updatable signal signature database 450).

  As to claim 9, the combination of Baxley and Nowicki teaches the method as in claim 1, further comprising:
    storing the latent space representation in a device signature database – Nowicki [page 2, 3rd paragraph]… WiFi fingerprinting methods comparing achieved WiFi scans to the prerecorded database of scans inside buildings and thus are more robust to local signal disturbances.  BRI, Nowicki already established use of an SAE to teach the latent space representation) that uses a hash table index – Baxley [0179] …When the behavior engine 740 reports a security alert or potential threat, a hashed version of identifying information may be provided to the security systems at the facility being monitored. Those systems may be configured to use a hash mapping to derive the true identity of any potential security threat based at least in part on the received hash form the remote behavior engine 740).

         As to claim 10, claim 10 is an apparatus that is directed to the method of claim 1.  
Therefore claim 10 is rejected for the reasons as set forth in claim 1.          As to claim 11, claim 11 is an apparatus that is directed to the method of claim 2.  
Therefore claim 11 is rejected for the reasons as set forth in claim 2.

         As to claim 12, claim 12 is an apparatus that is directed to the method of claim 3.  
Therefore claim 12 is rejected for the reasons as set forth in claim 3.

As to claim 13, claim 13 is an apparatus that is directed to the method of claim 4.  
Therefore claim 13 is rejected for the reasons as set forth in claim 4.

As to claim 14, claim 14 is an apparatus that is directed to the method of claim 5.  
Therefore claim 14 is rejected for the reasons as set forth in claim 5.

As to claim 15, claim 15 is an apparatus that is directed to the method of claim 6.  
Therefore claim 15 is rejected for the reasons as set forth in claim 6.

As to claim 16, claim 16 is an apparatus that is directed to the method of claim 7.  
Therefore claim 16 is rejected for the reasons as set forth in claim 7.

As to claim 18, claim 18 is an apparatus that is directed to the method of claim 9.  
Therefore claim 18 is rejected for the reasons as set forth in claim 9.

As to claim 19, claim 19 is a non-transitory, computer-readable medium that is directed to the method of claim 1.  
Therefore claim 19 is rejected for the reasons as set forth in claim 1.

As to claim 20, claim 20 is a non-transitory, computer-readable medium that is directed to the method of claim 1.  
Therefore claim 20 is rejected for the reasons as set forth in claim 1.

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxley, in view of Nowicki, and in further view of Rogel et al., US 20200112464 A1, April 9, 2020, hereafter referred to as Rogel. 

As to claim 8, the combination of Baxley and Nowicki teaches the method as in claim 1.  THE COMBINATION OF BAXLEY AND NOWICKI DO NOT TEACH wherein the RF characteristic data comprises a carrier frequency offset (CFO) patterns of the client HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR OF RADIO FREQUENCY FINGERPRINTING ROGEL TECHES wherein the RF characteristic data comprises a carrier frequency offset (CFO) patterns of the client – Rogel [0023] Disclosed herein are a system, method, and computer program product for quick and reliable estimation of Carrier Frequency Offset (CFO) and/or modulation index values in radio frequency (RF) devices.  Adding Rogel’s Carrier Frequency Offset (CFO) to raw analysis engine 240 used in the combination of Baxley and Nowicki does no more to analysis engine capability than it would do if it were added to any other device. The function remains the same. Predictably, identifying the RF signature by CFO adds an additional feature vector or characteristic to provide additional limiting data for the raw analysis engine 240 to uniquely identify the wireless device by the RF Characteristic. 

Thus, one of ordinary skill in the art of Baxley would have been motivated to update the raw analysis engine 240 with the Rogel and thereby gaining, predictably, the commonly understood benefits of such adaptation, that is, an additional RF characteristic such as the carrier frequency offset as additional limiting data to uniquely identify the wireless device).

As to claim 17, claim 17 is an apparatus that is directed to the method of claim 8.  
Therefore claim 17 is rejected for the reasons as set forth in claim 8.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249109/13/2021


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491